       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
3      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Chris Langer,                              Case No.

12               Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
14     Avi Systems Inc., a North Dakota           Act; Unruh Civil Rights Act
       Corporation. and Does 1-10,
15
                 Defendants.
16
17
           Plaintiff Chris Langer (“Plaintiff”) complains of Avi Systems Inc., a
18
     North Dakota Corporation; and Does 1-10 (“Defendants”), and alleges as
19
     follows:
20
21
22     PARTIES:
23     1. Plaintiff is a disabled individual and a member of a protected class of
24   persons under the Americans with Disabilities Act. Plaintiff suffers from
25   Delayed Endolymphatic Hydrops (DEH) which has caused permanent partial
26   hearing loss. He utilizes a variety of assistive listening devices in his day to day
27   life, including hearing aids and headphones to compensate, though this still
28   does not enable him to receive complete aural communication. When


                                              1

     Complaint
       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 2 of 9




1    consuming audio content such as movies or tutorials on the internet he turns
2    on closed captioning in order to comprehend all of the content. Plaintiff is a
3    California resident.
4      2. Defendant Avi Systems Inc., (“Avi Systems”) owned or operated the AVI
5    stores located throughout California, including stores in San Diego and San
6    Francisco Counties, in January 2021.
7      3. Defendant Avi Systems Inc., owns and/or operates the AVI stores
8    located throughout California, including stores in San Diego and San
9    Francisco Counties currently.
10     4. Defendant Avi Systems Inc., owned or operated the AVI website, with a
11   root domain of: avisystems.com, and all related domains, sub-domains and/or
12   content contained within it, (“Website”) in January 2021.
13     5. Defendant Avi Systems Inc., owns or operates the Website currently.
14     6. Defendant Avi Systems Inc., owned or operated its Youtube channel in
15   January 2021.
16     7. Defendant Avi Systems Inc., owns or operates its Youtube channel
17   currently.
18     8. Plaintiff does not know the true names of Defendants, their business
19   capacities, their ownership connection to the property and business, or their
20   relative responsibilities in causing the access violations herein complained of,
21   and alleges a joint venture and common enterprise by all such Defendants.
22   Plaintiff is informed and believes that each of the Defendants herein, is
23   responsible in some capacity for the events herein alleged, or is a necessary
24   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
25   the true names, capacities, connections, and responsibilities of the Defendants
26   are ascertained.
27
28


                                            2

     Complaint
       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 3 of 9




1      JURISDICTION & VENUE:
2      9. The Court has subject matter jurisdiction over the action pursuant to 28
3    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
4    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
5      10. This court has supplemental jurisdiction over Plaintiff’s non-federal
6    claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
7    formed from the same case and/or controversy and are related to Plaintiff’s
8    ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
9      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
10   is subject to personal jurisdiction in this District due to its business contacts
11   with the District.
12
13     FACTUAL ALLEGATIONS:
14     12. Plaintiff suffers from hearing loss and is a member of a protected class
15   under the ADA.
16     13. Plaintiff relies on subtitles and closed captioning to hear audio in
17   recorded content.
18     14. Avi Systems operates “brick and mortar” facilities throughout
19   California, open to the public, places of public accommodation, and business
20   establishments.
21     15. Avi Systems offers videos on its Website to induce customers to
22   purchase its goods and to provide ideas on how to best use them. Websites and
23   videos are some of the facilities, privileges, or advantages offered by
24   Defendants to patrons of Avi System.
25     16. Plaintiff was a prospective customer who wished to access Defendant’s
26   goods and services.
27     17. While sitting bodily in California, Plaintiff visited the Website in
28   January 2021 to confirm the business was open, review any policies regarding


                                            3

     Complaint
       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 4 of 9




1    customer safety, and look for information about the company and its products.
2      18. When Plaintiff attempted to view video content on the Website, he
3    discovered that the videos lacked closed captioning, which made him unable
4    to fully understand and consume the contents of the videos.
5      19. Plaintiff experienced difficulty and discomfort in attempting to view
6    videos including: “Inspiration Happens When We Are Together” and “Bring
7    Your Own Meeting Solutions”. As a result of this inaccessibility he was
8    deterred from further use of the Website.
9      20. Currently, the Defendants either fail to provide an accessible website or
10   Defendants have failed to maintain in working and useable conditions those
11   website features required to provide ready access to persons with disabilities.
12     21. Despite multiple attempts to access the Website using Plaintiff’s
13   computer, Plaintiff has been denied the full use and enjoyment of the facilities,
14   goods and services offered by Defendants as a result of the accessibility
15   barriers.
16     22. Plaintiff personally encountered accessibility barriers and has actual
17   knowledge of them.
18     23. By failing to provide an accessible website, the Defendants denied
19   Plaintiff full and equal access to the facilities privileges or advantages offered
20   to their customers.
21     24. Plaintiff has been deterred from returning to the website as a result of
22   these prior experiences.
23     25. The failure to provide accessible facilities created difficulty and
24   discomfort for the Plaintiff.
25     26. If the Website had been constructed equally accessible to all individuals,
26   Plaintiff would have been able to navigate the website and avail himself of its
27   goods and/or services.
28     27. Additionally, Plaintiff is a tester in this litigation and seeks future


                                             4

     Complaint
       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 5 of 9




1    compliance with all federal and state laws. Plaintiff will return to the Website
2    to avail himself of its goods and/or services and to determine compliance with
3    the disability access laws once it is represented to him that the Avi Systems and
4    Website are accessible.
5      28. Plaintiff is currently deterred from doing so because of Plaintiff’s
6    knowledge of the existing barriers and uncertainty about the existence of yet
7    other barriers on the Website. If the barriers are not removed, Plaintiff will
8    face unlawful and discriminatory barriers again.
9      29. The barriers identified above violate easily accessible, well-established
10   industry standard guidelines for making digital content accessible to people
11   with hearing-impairments to access websites. Given the prevalence of
12   websites that have implemented these standards and created accessible digital
13   content, it is readily achievable to construct an accessible website without
14   undue burden on Avi Systems or a fundamental alteration of the purpose of the
15   Website.
16     30. Compliance with W3C Web Content Accessibility Guidelines
17   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
18   standard that has been adopted by California courts for website accessibility.
19     31. It’s been established that failure to remove inaccessible website
20   conditions violates the ADA and California law and requiring compliance with
21   industry access standards is a remedy available to the plaintiff.
22     32. The website content was intentionally designed, and based on
23   information and belief, it is the Defendants’, policy and practice to deny
24   Plaintiff access to the website, and as a result, deny the goods and services that
25   are otherwise available to patrons of Avi System.
26     33. Due to the failure to construct and operate the website in line with
27   industry standards, Plaintiff has been denied equal access to Defendant’s
28   stores and the various goods, services, privileges, opportunities and benefits


                                             5

     Complaint
       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 6 of 9




1    offered to the public by Avi System.
2      34. Closed captioning can be provided at little cost, sometimes free or mere
3    dollars per minute of video content.
4      35. Closed captioning is supported by numerous third party hosting
5    companies, including the one chosen by Defendants, and can be provided at
6    little cost, sometimes free or mere dollars per minute of video content.
7      36. Given the nature of the barriers and violations alleged herein, the
8    plaintiff alleges, on information and belief, that there are other violations and
9    barriers on the Website that relate to his disability. In addition to the barriers
10   he personally encountered, Plaintiff intends to seek removal of all barriers on
11   the Website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
12   524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
13   sue to have all barriers that relate to their disability removed regardless of
14   whether they personally encountered the barrier).
15     37. Plaintiff will amend the complaint, to provide further notice regarding
16   the scope of the additional demanded remediation in the event additional
17   barriers are uncovered through discovery. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied.
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     38. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint. Defendant is a public accommodation with the definition of Title
26   III of the ADA, 42 USC § 12181.
27     39. The website provided by the Defendant is a service, privilege or
28   advantage of Avi System’ brick and mortar facility.


                                              6

     Complaint
       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 7 of 9




1      40. When a business provides services such as a website, it must provide an
2    accessible website.
3      41. Here, access to an accessible website has not been provided. A failure to
4    provide an accessible website is unlawful discrimination against persons with
5    disabilities.
6      42. Under the ADA, it is an act of discrimination to fail to ensure that the
7    privileges, advantages, accommodations, facilities, goods and services of any
8    place of public accommodation is offered on a full and equal basis by anyone
9    who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
10   § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
11   reasonable modifications in policies, practices, or procedures, when such
12   modifications are necessary to afford goods, services, facilities, privileges,
13   advantages, or accommodations to individuals with disabilities, unless the
14   accommodation would work a fundamental alteration of those services and
15   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
16     43. Here, the failure to ensure that the accessible facilities were available
17   and ready to be used by the plaintiff is a violation of the law.
18     44. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
19   set forth and incorporated therein, Plaintiff requests relief as set forth below.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     45. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                             7

     Complaint
       Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 8 of 9




1    every kind whatsoever within the jurisdiction of the State of California. Cal.
2    Civ. Code §51(b).
3      46. The Unruh Act provides that a violation of the ADA is a violation of the
4    Unruh Act. Cal. Civ. Code § 51(f).
5      47. Defendants’ acts and omissions, as herein alleged, have violated the
6    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
7    rights to full and equal use of the accommodations, advantages, facilities,
8    privileges, or services offered.
9      48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
12   55.56(a)-(c).
13     49. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
14   set forth and incorporated therein, Plaintiff requests relief as set forth below.
15
16          PRAYER:
17          Wherefore, Plaintiff prays that this Court award damages and provide
18   relief as follows:
19       1. A Declaratory Judgment that at the commencement of this action
20   Defendants were in violation of the requirements of the ADA due to
21   Defendants’ failures to take action to ensure that its websites were fully
22   accessible to and independently usable by hearing-impaired individuals,
23   including providing closed-captioning on all video content containing audio
24   elements.
25       2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
26   enjoining Defendants from violating the ADA with respect to its website.
27
28


                                              8

     Complaint
          Case 3:21-cv-00845-JSC Document 1 Filed 02/03/21 Page 9 of 9




1          3. Damages under the Unruh Civil Rights Act § 51 1, which provides for
2    actual damages and a statutory minimum of $4,000 for each offense.
3          4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
4    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
5
6    Dated: February 1, 2021             CENTER FOR DISABILITY ACCESS
7
8
9
                                         By: ______________________________
10
                                         Russell Handy, Esq.
11                                       Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               9

     Complaint
